        Case 1:20-cv-03388-EGS Document 9-1 Filed 12/31/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  MICHIGAN WELFARE RIGHTS
  ORGANIZATION, et al.

                         Plaintiffs,              Case No. 1:20-cv-03388-EGS

  v.

  DONALD J. TRUMP, et al.

                          Defendants.



                                        [PROPOSED] ORDER


       Pursuant to Federal Civil Rule 6(b)(1)(A), President Donald J. Trump and Donald J.

Trump for President, Inc.’s consent motion for extension of time to answer or otherwise

plead in response to the Amended Complaint is GRANTED.

       President Donald J. Trump and Donald J. Trump for President, Inc. must file their

answer or plead no later than January 25, 2021.

       IT IS SO ORDERED.




Dated: _______________                            __________________________________
                                                  The Honorable Emmet G. Sullivan
                                                  District Judge for the District of Columbia
